BUSSEY, Presiding Judge.
On August 23, 1963, a purported appeal was filed on behalf of the State of Oklahoma by the County Attorney, Cull Bivens, Jr., of LeFlore County, Oklahoma, in this Court, from a judgment of acquittal entered by the Honorable D. G. Hart, County Judge of LeFlore County, Oklahoma, finding one Herman Coussens not guilty of having violated the provisions of Title 29, Sec. 102.
Thereafter, this cause was set for oral argument and submission on the 16th day of October, 1963. No briefs having been, filed by the State nor appearance made, we follow the rule as set forth in State v. Humphrey, and cases cited therein that:
“Where the State appeals on a reserved question of law and no brief is filed and no appearance made when the case is called for submission, it may be assumed that the appeal has been abandoned and the judgment will be affirmed.” Okl.Cr.App., 186 P.2d 664.
We hold that in the instant case that, the State has abandoned its appeal and judgment of the lower court is accordingly affirmed.
NIX and JOHNSON, JJ., concur.